OFFICE ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s election of Group I and the species of (a) modified heavy chain constant region having SEQ ID NO: 198, (b) wherein the construct is an antibody and (c) bind to CD73 in the Response to Restriction Requirement, filed 11/24//2021 is acknowledged.

     Applicant’s understanding that once the elected species are found allowable, the generic be examiner is acknowledged. 

3.  Species Election

    Upon a review of the claims, it is noted that the wherein / wherein clauses of the dependent claims read on modifications / mutations and FcRs, which are not clearly recited in the claims.

    In the interest of clarity, applicant is invited to consider amending the claims to reflect species that read on the modifications / mutations and FcRs currently recited in terms of “wherein” clauses (functional limitations) versus discrete mutations / FcRs (structural limitations).

    This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

    In addition of the elected species (a) modified heavy chain constant region having SEQ ID NO: 198, (b) wherein the construct is an antibody and (c) bind to CD73;    
    applicant is required to elect from the following.

    A) Applicant is required to elect 
          “wherein the modification heavy chain constant domain does 
            NOT comprise one or more other mutations that reduce effector function (see claim 194)
            OR
           “wherein the modified heavy chain constant domain comprises 1-3 other mutations the    
             reduce effector function, including specifying the mutation(s).

      B) Applicant is required to elect a FcR from those recited in claim 199 OR has not detectable 
           binding for the FcRs recited in claim 200 (also clarify the election in the context of claims  
           197-200).  

      In addition, applicant should consider clarifying the relative markers / amino acids that read on various claim limitations as they read on the claimed structural (e.g., amino acids) and functional  properties (e.g., affinity , effector functions, A330 and or A330A and / or P331S for effector function, L234A, L235E, G337A, ADCC and/or CDC, C1q binding, binding to FcR) as they would be deemed relative to the claimed invention and election of species.
 


 
    Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, claims 186, 205, 206, 210, etc. are generic, for example.   

     There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses) or electronic resources, or employing different search strategies or search queries.

 5.   Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
     The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. 
     If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
     Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

6.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).






   
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E. Kolker can be reached at 572-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner 
Art Unit 1644                                                                                                                                                                                                        
January 27, 2022